          CASE 0:20-cv-02195-NEB-BRT Doc. 22 Filed 10/21/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA
                                             Case Number:   0:20-cv-02195
COUNCIL ON AMERICAN-ISLAMIC
RELATIONS - MINNESOTA AND
LEAGUE OF WOMEN VOTERS OF
MINNESOTA,

                                     Plaintiff(s)         RULE 7.1-CORPORATE
                                                        DISCLOSURE STATEMENT
v.

ATLAS AEGIS LLC, ANTHONY
CAUDLE, JOHN DOES #1-10,
                         Defendant(s)

Council on American – Islamic Relations - Minnesota

Makes the following disclosures pursuant to Federal Rule of Civil Procedure 7.1:

     1. Does (party name) have a parent corporation?

           Yes             No

        If yes, the parent corporation is:

     2. Is 10% or more of the stock of (party name) owned by a publicly held corporation?

           Yes             No

        If yes, identify all such owners:

Date: October 20, 2020                              s/Julia Dayton Klein
                                                    Attorney Name:Julia Dayton Klein
                                                    Bar ID:MN Bar #319181
                                                    Law Firm:Lathrop GPM LLP
                                                    Address:80 South 8th St., 500 IDS Center
                                                    Minneapolis, MN 55402
                                                    Phone:612.632.3153
                                                    Email:julia.daytonklein@lathropgpm.com
                                                    ATTORNEY FOR PLAINTIFFS
